UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7778



RANDALL LEE TAYLOR,

                                           Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of South Carolina; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-01-2727-3-20-BC)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randall Lee Taylor, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall Lee Taylor seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).   Taylor

also appeals from the district court’s order denying his motion

filed under Fed. R. Civ. P. 59(e).      We deny a certificate of

appealability and dismiss the appeal.

     Parties in a civil action are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).   This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order denying relief on Taylor’s § 2254

petition was entered on the docket on September 10, 2002. Taylor’s

notice of appeal was filed on November 13, 2002.1    Because Taylor

failed to file a timely notice of appeal or to obtain an extension




     1
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                  2
or reopening of the appeal period, we dismiss this portion of the

appeal for lack of jurisdiction.2

     With regard to the denial of the Rule 59(e) motion, Taylor has

not made a substantial showing of the denial of a constitutional

right.   See 28 U.S.C. § 2253(c) (2000).   Accordingly, we dismiss

this portion of the appeal for the reasons stated by the district

court. Taylor v. Condon, No. CA-01-2727-3-20-BC (D.S.C. filed Oct.

11, 2002, entered Oct. 17, 2002).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     2
       Although Taylor filed a Rule 59(e) motion, his motion did
not toll the appeal period because it was filed more than ten days
after entry of the district court’s final judgment. Fed. R. App.
P. 4(a)(4).


                                3